Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 27-36, 49-51, 54-59 and 61 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the combination of all the limitations recited in the claim 27 of the semiconductor substrate including: a second conductive post extending from the second surface of the dielectric layer toward the first surface of the dielectric layer and contacting the first circuit layer, wherein the segments of the first circuit layer comprise a plurality of first circuit layer pads and a plurality of second circuit layer pads, each of the first circuit layer pads is electrically connected to the plurality of first conductive posts, and each of the second circuit layer pads is electrically connected to the second conductive post (claim 27).  Therefore, the overall structure of the semiconductor substrate is neither anticipated nor rendered obvious over the prior art of record.  Claims 28-36, 49-51, 54-59 and 61 are dependent upon independent claim 27, and are therefore allowed.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/Examiner, Art Unit 2894           

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894